Exhibit 10.34

SECURITY AGREEMENT SUPPLEMENT

February 29, 2008

Citizens Bank of Pennsylvania, as the Collateral Agent

and Administrative Agent for

the Secured Parties referred to in the

Credit Agreement referred to below

101 Park Avenue

New York, New York 10178

Attn: Leslie Broderick

NCO GROUP, INC.

Ladies and Gentlemen:

Reference is made to (i) the Credit Agreement dated as of November 15, 2006 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Collect Acquisition Corp., a Pennsylvania
corporation ( “Collect”), NCO Financial Systems, Inc., a Pennsylvania
corporation (“NCO Financial”), Collect Holdings, Inc., a Delaware corporation
(the “Parent”), the Subsidiary Guarantors party thereto, the Lender Parties
party thereto, Morgan Stanley & Co. Incorporated (“MS&Co”), as collateral agent,
and Morgan Stanley Senior Funding, Inc. (“MSSF”), as administrative agent,
(ii) the First Amendment to Credit Agreement dated February 8, 2008 (the “First
Amendment”), among NCO Group, Inc. (together with NCO Financial and, as
successor to Collect, the “Borrower”), Citizens Bank of Pennsylvania
(“Citizens”), as the collateral agent and administrative agent (the “Collateral
Agent” and “Administrative Agent”), RBS Securities Corporation d/b/a RBS
Greenwich Capital, as lead arranger and bookrunner and the Lenders pursuant to
the Credit Agreement and (iii) the Security Agreement dated November 15, 2006
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) made by the Grantors from time to time party
thereto in favor of the Collateral Agent for the Secured Parties. Terms defined
in the Credit Agreement or the Security Agreement and not otherwise defined
herein are used herein as defined in the Credit Agreement giving effect to the
First Amendment or the Security Agreement.

SECTION 1. Grant of Security. Each of the undersigned listed as an “Additional
Grantor” on the signature pages hereto (each, an “Additional Grantor”) hereby
grants to the Collateral Agent, for the ratable benefit of the Secured Parties,
a security interest in all of its right, title and interest in and to the
following, in each case whether now owned or hereafter acquired by such
Additional Grantor, wherever located and whether now or hereafter existing or
arising (collectively, the Additional Grantor’s “Collateral”): all Equipment,
Inventory, Receivables, Related Contracts, Security Collateral (including,
without limitation, the shares of stock and other Equity Interests set forth on
Part I of Schedule I hereto, the indebtedness set forth



--------------------------------------------------------------------------------

on Part II of Schedule I hereto and the securities and securities/deposit
accounts set forth on Schedule II hereto), Agreement Collateral (including,
without limitation, each of the agreements listed on Schedule III hereto),
Account Collateral (including, without limitation, the deposit accounts set
forth on Schedule IV hereto), Intellectual Property Collateral, Commercial Tort
Claims Collateral (including, without limitation, the commercial tort claims
described in Schedule V hereto), all books and records (including, without
limitation, customer lists, credit files, printouts and other computer output
materials and records) of such Additional Grantor pertaining to any of such
Additional Grantor’s Collateral, and all proceeds of, collateral for, income,
royalties and other payments now or hereafter due and payable with respect to,
and supporting obligations relating to, any and all of such Additional Grantor’s
Collateral (including, without limitation, proceeds, collateral and supporting
obligations that constitute property of the types described in this Section 1)
and, to the extent not otherwise included, all (A) payments under insurance
(whether or not the Collateral Agent is the loss payee thereof), or any
indemnity, warranty or guaranty, payable by reason of loss or damage to or
otherwise with respect to any of the foregoing Collateral, and (B) cash.
Notwithstanding anything contained herein to the contrary, the Collateral shall
not include any items excluded from the definition of “Collateral” pursuant to
Section 2 of the Security Agreement.

SECTION 2. Security for Obligations. The grant of a security interest in the
Collateral by the Additional Grantors under this Security Agreement Supplement
and the Security Agreement secures the payment of all Obligations of each
Additional Grantor now or hereafter existing under or in respect of the Loan
Documents and the Secured Hedge Agreements, whether direct or indirect, absolute
or contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise. Without limiting the generality of the foregoing, this
Security Agreement Supplement and the Security Agreement secures the payment of
all amounts that constitute part of the Secured Obligations and that would be
owed by each Additional Grantor to any Secured Party under the Loan Documents or
the Secured Hedge Agreements but for the fact that such Secured Obligations are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving a Loan Party.

SECTION 3. Representations and Warranties. (a) The exact legal name, location,
chief executive office, type of organization, jurisdiction of organization and
organizational identification number of each Additional Grantor is set forth in
Schedule VI hereto. No Additional Grantor has any trade names that it currently
uses or has used in the past five years other than as listed on Schedule VII
hereto. Within the five years preceding the date hereof, no Additional Grantor
has changed its name, location, chief executive office, type of organization,
jurisdiction of organization or organizational identification number from those
set forth in Schedule VI hereto except as set forth in Schedule VII hereto.

(b) All of the Equipment and Inventory of each Additional Grantor are located at
the places specified therefor in Schedule VIII hereto. Within the five years
preceding the date hereof, no Additional Grantor has changed the location of its
Equipment or Inventory except as set forth in Schedule VII hereto.

(c) No Additional Grantor is a beneficiary or assignee under any letter of
credit, other than the letters of credit described in Schedule IX hereto.



--------------------------------------------------------------------------------

(d) Each of the undersigned hereby makes each other representation and warranty
set forth in Section 7 of the Security Agreement with respect to itself and the
Collateral granted by it.

SECTION 4. Obligations Under the Security Agreement. Each of the undersigned
hereby agrees, as of the date first above written, to be bound as a Grantor and,
with respect to the parties listed as an “Existing Grantor” on the signature
pages hereto (the “Existing Grantors”), continues to be bound as a Grantor by
all of the terms and provisions of the Security Agreement to the same extent as
each of the other Grantors. Each of the undersigned further agrees, as of the
date first above written, that each reference in the Security Agreement to an
“Additional Grantor” or a “Grantor” shall also mean and be a reference to the
undersigned Additional Grantors and Existing Grantors, that each reference to
the “Collateral” or any part thereof shall also mean and be a reference to the
Additional Grantor’s (in addition to the Existing Grantor’s) Collateral or part
thereof, as the case may be, and that each reference in the Security Agreement
to a Schedule shall also mean and be a reference to the schedules attached
hereto.

SECTION 5. Covenant. Each Grantor covenants and agrees that any Existing Grantor
that is not a corporation shall not (x) adopt any amendments or modifications to
any of its certificate or articles of organization, partnership agreement,
operating agreement or any other entity governance document or any other
document governing or evidencing the membership interests or equity interests
(or any other part of the Collateral related thereto) to provide that such
membership interests or equity interest (or any other part of the Collateral
related thereto) shall be “securities” as governed by and defined in Article 8
of the UCC; or (y) issue any certificates to evidence the membership interests
or equity interests (or any other part of the Collateral related thereto);
unless such certificates shall be delivered to Collateral Agent to be held
pursuant to the terms hereof.

SECTION 6. Governing Law. This Security Agreement Supplement shall be governed
by, and construed in accordance with, the laws of the State of New York.

SECTION 7. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart of this Agreement.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Very truly yours, Asset Recovery & Management Corp. Coast to Coast Consulting,
LLC Greystone Business Group, LLC Gulf State Credit, L.L.C. Jennifer Loomis &
Associates, Inc. North Shore Agency, Inc. Old OSI LLC OSI Collection Services,
Inc. OSI Education Services, Inc. OSI Outsourcing Services International, Inc.
OSI Outsourcing Services, Inc. OSI Portfolio Services, Inc. OSI Recovery
Solutions, Inc. OSI SPE LLC OSI Support Services, Inc. Outsourcing Solutions,
Inc. Pacific Software Consulting, LLC PAE Leasing, LLC Payco American
International Corp. Perimeter Credit, L.L.C. Professional Recoveries Inc.
Qualink, Inc. Transworld Systems Inc. Union Settlement Administrator, Inc. Union
Settlement Administrator Holdco, Inc. University Accounting Service, LLC By:  
/s/ Joshua Gindin  

Joshua Gindin, Secretary of each of the

above entities

Address for notices: 507 Prudential Road Horsham, PA 10944 Attn: John Schwab



--------------------------------------------------------------------------------

Credit Receivables Corporation I Systems & Services Technologies, Inc. Tempest
Recovery Services, Inc. By:   /s/ Joshua Gindin   Joshua Gindin,  

Secretary of each of the

above entities

Address for notices: 507 Prudential Road Horsham, PA 10944 Attn: John Schwab
NCOP X, LLC By:   /s/ Richard J. Palmer   Richard J. Palmer, Treasurer Address
for notices: Hughes Center, Suite 170 3763 Howard Hughes Parkway Las Vegas, NV
89109 Attn: Candace Corra



--------------------------------------------------------------------------------

Acknowledged and Agreed: CITIZENS BANK OF PENNSYLVANIA as Collateral Agent By:  
/s/ Leslie Broderick   Name: Leslie Broderick   Title: SVP



--------------------------------------------------------------------------------

Acknowledged and Agreed: Existing Grantors: AC Financial Services, Inc. ALW
Financial, Inc. FCA Funding, Inc. NCO Funding, Inc. NCO Group International,
Inc. NCO Holdings, Inc. NCO Portfolio Management, Inc. NCOCRM Funding, Inc. NCOP
Financing, Inc. By   /s/ Gail Susan Ball Title:  

Gail Ball, Treasurer of each of the above

entities

AssetCare, Inc. Compass International Services Corporation Compass Teleservices,
Inc. JDR Holdings, Inc. NCO ACI Holdings, Inc. NCO Customer Management, Inc. NCO
Financial Systems, Inc. NCO Teleservices, Inc. NCO Group, Inc. NCOP Capital
Resource, LLC RMH Teleservices Asia Pacific, Inc. By   /s/ Joshua Gindin Title:
 

Joshua Gindin, Secretary of each of the

above entities



--------------------------------------------------------------------------------

NCOP I, Inc. NCOP II, Inc. NCOP III, Inc. NCOP IV, Inc. NCOP V, Inc. NCOP VI,
Inc. NCOP VII, Inc. NCOP VIII, LLC NCOP IX, LLC NCOP Nevada Holdings, Inc. NCOP
Services, Inc. NCOP/Marlin, Inc. By   /s/ Richard J. Palmer  

Richard J. Palmer, Treasurer of each of the

above entities

FCA Leasing, Inc. By   /s/ Steven L. Winokur   Steven L. Winokur, Assistant
Secretary NCO Support Services, LLC By:   NCO Financial Systems, Inc., its sole
Member By:   /s/ Joshua Gindin   Joshua Gindin, Secretary